UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4392
GARY LAVERNE LYNCH,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Eastern District of North Carolina, at Greenville.
                Malcolm J. Howard, District Judge.
                             (CR-00-64)

                      Submitted: January 30, 2002

                       Decided: March 11, 2002

           Before MOTZ and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert J. McAfee, MCCOTTER, MCAFEE & ASHTON, P.L.L.C.,
New Bern, North Carolina, for Appellant. John Eric Evenson, II,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.
2                       UNITED STATES v. LYNCH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Gary L. Lynch pled guilty, pursuant to a plea agreement, to one
count of conspiracy to distribute and possess with intent to distribute
more than fifty grams of crack cocaine, in violation of 21 U.S.C.A.
§§ 841(a)(1), 846 (West 1999). Lynch was sentenced to life imprison-
ment. Lynch’s counsel has filed a brief pursuant to Anders v. Califor-
nia, 386 U.S. 738 (1967), in which he asserts that there are no
meritorious issues for appeal, but raises three issues: (1) whether the
district court erred in denying Lynch’s motions to withdraw his guilty
plea; (2) whether Lynch received ineffective assistance of counsel;
and (3) whether the district court violated the holding of Apprendi v.
New Jersey, 530 U.S. 466 (2000), in sentencing Lynch to life impris-
onment where the Government made an oral proffer of drug weight
greatly in excess of the quantity held attributable to Lynch in the pre-
sentence report. Lynch has filed a pro se supplemental brief in which
he asserts three allegations of ineffective assistance of counsel in sup-
port of his contention that the district court erred in denying his
motion to withdraw his guilty plea; that the district court erred in
accepting his guilty plea when he denied an essential element of the
crime; and that the district court erred in sentencing him to life
imprisonment without stating on the record which of his prior convic-
tions were used for enhancement purposes.

   We review the denial of a motion to withdraw a guilty plea for
abuse of discretion. See United States v. Craig, 985 F.2d 175, 178
(4th Cir. 1993). A defendant bears the burden of demonstrating to the
district court’s satisfaction that a "fair and just reason" supports his
request to withdraw. Fed. R. Crim. P. 32(e). In determining whether
the trial court abused its discretion in denying a motion to withdraw
a guilty plea, we consider the six factors announced in United States
v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).
                       UNITED STATES v. LYNCH                        3
   Although all the factors in Moore must be given appropriate
weight, the key in determining whether a Rule 32(e) motion should
be granted is whether the Federal Rule of Criminal Procedure 11
hearing was properly conducted. United States v. Puckett, 61 F.3d
1092, 1099 (4th Cir. 1995). This court closely scrutinizes the Rule 11
colloquy and attaches a strong presumption that the plea is final and
binding if the Rule 11 proceeding was adequate. United States v.
Lambey, 974 F.2d at 1394. Our review of the record convinces us that
the district court conducted a thorough Rule 11 inquiry, at both
Lynch’s initial plea hearing and again after he expressed his desire to
plead guilty pursuant to a plea agreement. Moreover, the record dem-
onstrates that the performance of Lynch’s counsel did not fall "below
an objective standard of reasonableness," Lambey, 974 F.2d at 1395,
and was not deficient. The district court properly denied Lynch’s
motions to withdraw his guilty plea.

   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. See United States v. King, 119 F.3d 290, 295
(4th Cir. 1997). Rather, to allow for adequate development of the
record, a defendant must bring his claim in a motion under 28
U.S.C.A. § 2255 (West Supp. 2000). See id.; United States v. Hoyle,
33 F.3d 415, 418 (4th Cir. 1994). An exception exists when the record
conclusively establishes ineffective assistance. See King, 119 F.3d at
295. Our review of the record leads us to conclude that it does not
conclusively show that counsel was ineffective.

   We also conclude that there is no Apprendi error in Lynch’s sen-
tence. Lynch was properly charged with, and pled guilty to, an aggra-
vated drug trafficking offense under § 841(b)(1)(A), for which the
maximum sentence was life imprisonment. United States v. Promise,
255 F.3d 150, 152 (4th Cir. 2001), petition for cert. filed, (U.S. Sep.
20, 2001) (No. 01-6398). The Government properly filed an informa-
tion notifying Lynch of its intent to seek an enhanced sentence based
upon his prior felony drug convictions, and specifying those convic-
tions, as required by 21 U.S.C. § 851 (1994). Because Lynch had
more than one prior felony drug conviction, he was subject to a man-
datory sentence of life imprisonment. Any error in drug calculations
in determining relevant conduct under the Guidelines did not affect
Lynch’s sentence; and those calculations do not implicate Apprendi.
4                       UNITED STATES v. LYNCH
United States v. Kinter, 235 F.3d 192, 201-02 (4th Cir. 2000), cert.
denied, ___ U.S. ___, 121 S. Ct. 1393 (2001).

   Lynch’s assertion that the district court erred in accepting his guilty
plea because he denied an essential element of the crime charged is
refuted by the record. At his initial plea hearing, when asked whether
he was guilty of the offense described in the indictment, Lynch stated
he conspired, but not to the quantity stated. The district court then
properly instructed Lynch to plead guilty or not guilty to the charge,
as the court had no authority to amend the indictment. Lynch then
pled guilty, and reaffirmed that plea in a later proceeding in which he
was allowed to withdraw his earlier plea and plead guilty pursuant to
a plea agreement. The district court properly conducted the Rule 11
inquiry and accepted Lynch’s plea.

   Lynch’s final contention, that the district court erred in imposing
a life sentence without specifying which of his prior convictions were
used to support the enhanced penalty, is likewise without merit. First,
it appears that this challenge to the calculation of Lynch’s sentence
is foreclosed by the waiver provision in his plea agreement. More-
over, our review of the record convinces us that any error in failing
to conduct the inquiry required by 21 U.S.C. § 851(b) was harmless.
See United States v. Campbell, 980 F.2d 245, 252 (4th Cir. 1992)
(applying harmless error analysis to failure to comply with § 851(b)).
Because all of Lynch’s convictions "occurred more than five years
before the date of the information alleging such prior conviction[s],"
the validity of those convictions was not subject to challenge. 21
U.S.C. § 851(e) (1994); United States v. Hill, 142 F.3d 305, 313 (6th
Cir. 1998); United States v. Fragoso, 978 F.2d 896, 902 (5th Cir.
1992).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Lynch’s conviction and sentence. We deny counsel’s
motion to withdraw at this juncture. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
                      UNITED STATES v. LYNCH                       5
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED